In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00203-CR

______________________________



DECRICK DEMOND STEPHENS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 71st Judicial District Court

Harrison County, Texas

Trial Court No. 07-0189X







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	A jury found Decrick Demond Stephens guilty of possession of cocaine in an amount greater
than one gram but less than four grams.  See Tex. Health & Safety Code Ann. § 481.115(a), (c)
(Vernon 2003).  Stephens and the State reached an agreed recommendation regarding punishment
(four years' imprisonment), which the trial court accepted and imposed in this case.  Stephens now
appeals, challenging the legal and factual sufficiency of the evidence to support the jury's guilty
verdict.  We overrule both challenges and affirm the trial court's judgment.
	In reviewing the legal sufficiency of the evidence, we view all the evidence in the light most
favorable to the verdict and determine whether any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.  Johnson v. State, 23 S.W.3d 1, 7 (Tex.
Crim. App. 2000).  In a factual sufficiency review, we review all the evidence, but do so in a neutral
light and determine whether the evidence supporting the verdict is so weak or is so outweighed by
the great weight and preponderance of the evidence that the jury's verdict is clearly wrong or
manifestly unjust.  Roberts v. State, 220 S.W.3d 521, 524 (Tex. Crim. App. 2007); Marshall v. State,
210 S.W.3d 618, 625 (Tex. Crim. App. 2006); Watson v. State, 204 S.W.3d 404, 414-15 (Tex. Crim.
App. 2006); Clewis v. State, 922 S.W.2d 126, 135 (Tex. Crim. App. 1996).  
	Under either sufficiency standard, it is unnecessary for the State's evidence to exclude every
other possible hypothesis but that of the accused's guilt, as long as there are sufficient links to
connect the accused to the crime.  Sonnier v. State, 913 S.W.2d 511, 516 (Tex. Crim. App. 1995);
Benson v. State, 240 S.W.3d 478, 482 (Tex. App.--Eastland 2007, pet. ref'd); Harris v. State, 133
S.W.3d 760, 764-65 (Tex. App.--Texarkana 2004, pet. ref'd).  Such links include whether
(1) the contraband was in plain view or recovered from an enclosed place; (2) the
accused was the owner of the premises or the place where the contraband was found;
(3) the accused was found with a large amount of cash; (4) the contraband was
conveniently accessible to the accused; (5) the contraband was found in close
proximity to the accused; (6) a strong residual odor of the contraband was present;
(7) the accused possessed other contraband when arrested; (8) paraphernalia to use
the contraband was in view, or found on the accused; (9) the physical condition of
the accused indicated recent consumption of the contraband in question; (10) conduct
by the accused indicated a consciousness of guilt; (11) the accused attempted to flee;
(12) the accused made furtive gestures; (13) the accused had a special connection to
the contraband; (14) the occupants of the premises gave conflicting statements about
relevant matters; (15) the accused made incriminating statements connecting himself
or herself to the contraband; (16) the quantity of the contraband; and (17) the accused
was observed in a suspicious area under suspicious circumstances.   Muckleroy v. State, 206 S.W.3d 746, 748 n.4 (Tex. App.--Texarkana 2006, pet. ref'd) (citing
Lassaint v. State, 79 S.W.3d 736, 740-41 (Tex. App.--Corpus Christi 2002, no pet.); Kyte v. State,
944 S.W.2d 29, 31-32 (Tex. App.--Texarkana 1997, no pet.)).  It is the logical force of such links,
rather than mere quantity, that is important in determining whether the evidence is sufficient to
connect the accused to the alleged contraband or crime.  Evans v. State, 202 S.W.3d 158, 162 (Tex.
Crim. App. 2006).
	The indictment alleged Stephens "[i]ntentionally and knowingly possess[ed] a controlled
substance listed in Penalty Group 1 of the Texas Controlled Substances Act, namely, cocaine, in an
amount of one gram or more but less than four grams, including any adulterants and dilutants . . . ." 
A person commits the crime of possession of a controlled substance "if the person knowingly or
intentionally possesses a controlled substance listed in Penalty Group 1, unless the person obtained
the substance directly from or under a valid prescription or order of a practitioner acting in the course
of professional practice."  Tex. Health & Safety Code Ann. § 481.115(a).  Cocaine is a Penalty
Group 1 controlled substance.  Tex. Health & Safety Code Ann. § 481.102(3)(D) (Vernon Supp.
2007).  "A person acts intentionally, or with intent, with respect to the nature of his conduct or to a
result of his conduct when it is his conscious objective or desire to engage in the conduct or cause
the result."  Tex. Penal Code Ann. § 6.03(a) (Vernon 2003).  "A person acts knowingly, or with
knowledge, with respect to the nature of his conduct or to circumstances surrounding his conduct
when he is aware of the nature of his conduct or that the circumstances exist."  Tex. Penal Code
Ann. § 6.03(b) (Vernon 2003).  "Because it is difficult to prove what a defendant was thinking,
intent of the accused is not ordinarily determined by direct proof; rather, it is inferred from
circumstantial evidence."  Morris v. State, 892 S.W.2d 205, 207 (Tex. App.--Texarkana 1994, no
pet.) (citing Dillon v. State, 574 S.W.2d 92, 94 (Tex. Crim. App. 1978); Salisburg v. State, 867
S.W.2d 894 (Tex. App.--Houston [14th Dist.] 1993, no pet.)).  "Intent may be inferred from acts,
words, or conduct of an accused, including the circumstances surrounding the acts in which the
accused engages."  Morris, 892 S.W.2d at 207 (citing Salisburg, 867 S.W.2d at 894).
	Doug Smith (hereinafter D. Smith), an officer with the Marshall Police Department, testified
he was working during the overnight shift September 13, 2006.  While patrolling the streets of
Marshall, D. Smith observed the appellant, Stephens, driving eastbound in his vehicle on West
Houston Street near Acorn Street.  D. Smith noticed Stephens' vehicle did not have a front license
plate.  See Tex. Transp. Code Ann. § 502.404(a) (Vernon Supp. 2007) (person commits criminal
offense by operating on public highway motor vehicle registered in Texas that lacks either front or
rear license plate).  D. Smith also noticed that the temporary registration tag for Stephens' vehicle
had expired.  See Tex. Transp. Code Ann. § 502.002 (Vernon 2007) (requiring registration);
§ 502.407(a) (Vernon Supp. 2007) (criminalizing driving with expired registration).  D. Smith then
began making a traffic stop of Stephens' vehicle for the observed violations.  Cf. Coleman v. State,
45 S.W.3d 175, 179 (Tex. App.--Houston [1st Dist.] 2001, pet. ref'd) (officer may stop and detain
driver for observed traffic violation).  After D. Smith turned on the overhead lights to his patrol car,
he saw a white object or a white bundle being thrown out of the driver's side window and onto the
street.  D. Smith then radioed other police officers, asking that they search the location where D.
Smith had seen a white object being thrown from Stephens' car.
	Once D. Smith made contact with Stephens' vehicle and its occupants, the officer asked
Stephens what he had thrown from his vehicle.  Stephens replied that he had discarded nothing from
the car, but a female in the backseat answered that she had thrown a tampon out of the car.  D. Smith
later learned from that female passenger that the back window of Stephens' car did not roll down,
a claim that D. Smith himself later verified.  
	Meanwhile, Officers Larry Smith (hereinafter L. Smith) and Jason Mobley of the Marshall
Police Department had gone to the above-referenced suspected location and found drugs abandoned
on the street where D. Smith had suggested they search.  D. Smith then confronted Stephens and his
two passengers about the suspected narcotics, narcotics that the officer later identified as eight or
more rocks of crack cocaine.  The drugs had been wrapped inside the same white bag the officer had
seen being thrown from Stephens' car earlier.   
	During this confrontation, and after reading Miranda (1) warnings to the occupants of the
vehicle, D. Smith observed one of those passengers, William Jones, "making motions with his eyes
toward Mr. Stephens."  D. Smith interpreted such movements as a nonvocal suggestion by Jones to
D. Smith that Stephens was the person who had been in possession of the drugs.  Eventually, D.
Smith arrested Stephens and placed him in the back of Mobley's police car.  Once that was done, two
of the remaining suspects (Jones and Willie Brown) began telling the officers about the suspected
drugs. 
	A subsequent search of Stephens' vehicle uncovered marihuana residue and a soda can with
a false bottom that D. Smith said could be used to conceal narcotics.  D. Smith testified that the total
quantity of cocaine recovered weighed 2.4 grams.  On cross-examination, however, the officer was
forced to admit that he had not returned along Stephens' previous travel route to make sure there
were no discarded tampons; he nevertheless reiterated that the assisting officers found only
narcotics--not feminine products--at the exact site where D. Smith had seen the white object
thrown from Stephens' car.  
	Jones testified second for the State.  A disabled army veteran, Jones admitted to the jury that
he had previously spent two years in state jail for possession of drugs.  He then told the jury that he
was sitting in the front passenger seat of Stephens' car on the night of September 13, 2006.  Jones
testified that, when the police car turned on its overhead lights that evening, Jones saw something
white, measuring approximately the size of one's fist, be thrown out of the driver's side window by
someone, which Jones assumed was Stephens.  Jones also testified that the object he had seen thrown
out of Stephens' car window looked similar to the white bagged item retrieved by officers L. Smith
and Mobley and brought to the scene of Stephens' arrest. 
	The State's next witness, Officer L. Smith, was working on the evening of September 13,
2006.  He was riding in the police car being driven by rookie officer Jason Mobley when the two
received a call from D. Smith asking them to search the intersection of Houston and Acorn Streets
in Marshall for suspected narcotics inside a white package that had been thrown out of a car window. 
L. Smith and Mobley went to the intersection, conducted a search of that area, and found "a white
plastic bag tied up in a knot" on the northern side of West Houston Street.  They saw no other white
objects in the area; and while they saw other off-white objects in the area, L. Smith testified that it
was obvious those objects had been outside and exposed to the weather for some time--which was
not the case for the white bag tied up in a knot.  L. Smith and Mobley then took the white plastic bag
(and its unwrapped contents) to D. Smith.   
	Melissa Brooke Harrison is a forensic chemist for the Texas Department of Public Safety's
crime laboratory in Tyler.  Harrison testified that she analyzed a sample of suspected narcotics
submitted by the Marshall Police Department in connection with this case; that analysis revealed the
suspected narcotics contained cocaine and weighed over two grams. 
	Reid McCain is a veteran officer with the Marshall Police Department and has several years
worth of experience in processing and comparing latent fingerprints.  McCain testified he was unable
to find any fingerprints on the white plastic bag admitted into evidence in this case, but McCain told
the jury he was unsurprised by that result because plastic surfaces (such as a bag) often
wrinkle--thereby distorting any features that might be left in a latent fingerprint. 
	Stephens presented no evidence or testimony in his defense.
	Following the appropriate standards of review, we conclude the evidence was legally and
factually sufficient to support the jury's verdict that Stephens intentionally or knowingly possessed
more than one gram, but less than four grams, of cocaine.  Many direct and indirect connections tied
Stephens to the cocaine at issue in this case.  First, the drugs were quickly found by officers in the
exact location where D. Smith had seen them thrown from the car's driver's side window.  Second,
Stephens was the owner of the vehicle from which the drugs had been thrown.  Third, the cocaine
had, just before being discarded, obviously been in close proximity to Stephens.  Fourth, Stephens'
vehicle had evidence of other drugs and drug use inside it.  Fifth, Officer D. Smith had previously
testified about having seen Stephens acting suspiciously on other occasions.  (He told the jury he had
recently, and on more than one occasion, seen Stephens intentionally avoid encountering the police
by pulling off a public street or highway so as to prevent being detained for any possible traffic
violations.)  Sixth, one of Stephens' passengers told police that the narcotics belonged to Stephens. 
And, finally, there was a significant quantity of cocaine found.
	While one could possibly conclude from the testimony and evidence either that perhaps a
backseat passenger in Stephens' car possessed and discarded the narcotics in question or that the
white package actually discarded was a different item than that ultimately discovered and seized by
police, there was also substantial evidence from which the jury could infer it was, in fact, Stephens
who possessed the cocaine.  And we believe that ultimate conclusion was not an unreasonable or
manifestly unjust deduction from all the evidence presented.  Accordingly, we overrule Stephens'
challenges to the legal and factual sufficiency of the evidence.
	We affirm the trial court's judgment.


							Jack Carter
							Justice

Date Submitted:	April 2, 2008
Date Decided:		May 20, 2008

Do Not Publish

1. See Miranda v. Arizona, 384 U.S. 436 (1966).


ent.write( '' );
    document.write( WPFootnote3 );
    document.write( 'Close' );
    document.write( '' );
  }

 Tex. Pen. Code Ann. § 49.01(2)(A) (Vernon
2003).
            Though there is no evidence of Spradling's blood-alcohol level either at the time of the
offense or shortly thereafter, we believe a rational trier of fact could have concluded, beyond a
reasonable doubt, that Spradling was intoxicated at the time he was driving.  Accordingly, we
conclude the evidence is legally sufficient to support the trial court's judgment.
            We also believe the evidence is factually sufficient.  While there is evidence of Spradling's
diabetes and the possibility that his blood sugar may have been low at the time, and evidence
suggesting Spradling's erratic driving might have been attributable to mechanical problems, we do
not believe these would require the fact finder to discount the evidence suggesting Spradling was
intoxicated, especially in light of his own res gestae confession of guilt.  Accordingly, we conclude
that—after reviewing all the evidence in a neutral light—the proof contrary to the trial court's
judgment is not so strong that the State could not have met its burden of proof in this case.
 
 
 
 
            For the foregoing reasons, we affirm the trial court's judgment.


                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          July 29, 2004
Date Decided:             November 4, 2004

Do Not Publish